Citation Nr: 1518418	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-13 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee, Wisconsin, Pension Management Center


THE ISSUE

Entitlement to basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to January 1978.  (He is recognized as a "veteran" for VA purposes in light of this period of service.  See 38 C.F.R. §§ 3.1(d), 3.6(a).)  He had earlier service in the National Guard from November 1973 to June 1976, including a period of active duty for training from November 1973 to March 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2014, the National Personnel Records Center (NPRC) informed the RO that the Veteran's complete medical/dental records and entire personnel file had been sent to be uploaded into the Veteran's electronic claims folder - the Veterans Benefits Management System (VBMS).  According to information in VBMS, this uploading was completed several days later in October 2014.  It is not clear that all of these records were previously associated with the claims folder or that the RO had the opportunity to consider them in the context of this appeal.  Resolving reasonable doubt in the Veteran's favor, the Board will reconsider the claim pursuant to 38 C.F.R. § 3.156(c) in the light of these records.  Because he filed his substantive appeal in May 2013, which was after February 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective, and because the Veteran did not request in writing that the agency of original jurisdiction (AOJ) initially review such evidence, these records are subject to initial review by the Board.  See 38 U.S.C. § 7105(e)(1).  
 
(The Board is concurrently issuing a separate decision addressing a motion to revise or reverse a November 1992 Board decision on the grounds of clear and unmistakable error (CUE).)


FINDINGS OF FACT

1.  The official service department records establish that the Veteran was in the National Guard from 1973 until 1976, which included a period of active duty for training from November 1973 to March 1974, during which he has not been adjudicated as having been disabled from a disease or injury incurred or aggravated in line of duty.  

2.  The Veteran maintains that he was discharged from his second period of service, which consisted of active duty, due to an injury incurred during that period of service.  


CONCLUSION OF LAW

Basic eligibility for entitlement to pension benefits is not established in this case.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.1 (e, f), 3.2, 3.3, (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran contends that he had active service during the Vietnam era, thereby establishing basic eligibility for pension benefits.  

A.  Applicable Law

Basic entitlement exists if a veteran: (i) Served in the active military, naval or air service for 90 days or more during a period of war (38 U.S.C. 1521(j)); or (ii) Served in the active military, naval or air service during a period of war and was discharged or released from such service for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability (38 U.S.C. 1521(j)); or (iii) Served in the active military, naval or air service for a period of 90 consecutive days or more and such period began or ended during a period of war (38 U.S.C. 1521(j)); or (iv) Served in the active military, naval or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war (38 U.S.C. 1521(j)); and (v) Meets the net worth requirements under § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in § 3.23; and (vi)(A) Is age 65 or older; or (B) Is permanently and totally disabled from nonservice-connected disability not due to the veteran's own willful misconduct.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  

B.  Discussion

After careful consideration, the Board finds that this appeal must be denied because the Veteran had National Guard service during a period of war, but that service was active duty for training during which he has not been found to have been injured.  

By way of background, it is initially important to note that the Veteran had previously filed for and been denied the benefit now sought on appeal.  All prior claims, including the most recent adjudication on the merits in September 2003, were denied because the Veteran did not have qualifying service during a period of war.  (Most recently, the claim was denied in November 2010 because the Veteran did not respond to a request for needed information.  Such a claim is considered to have been abandoned, as directed by 38 C.F.R. § 3.158.)

Since then, the RO has made further inquiries to the service department to confirm the Veteran's periods of service.  In March 2011, the service department again confirmed that the Veteran's first period of service, which was during a period of war, was activity duty for training.  The personnel records recently obtained likewise confirm that his initial period of service was active duty for training.   

Most clearly demonstrating the nature of this service is a Record of Assignments from his Official Military Personnel File.  It states in relevant part, "ARNGUS 731116 - 760614 . . . . // 75 TRANS TO USAR NON DISCH //  INVOL ORD TO 18 MTS 25 DYS AD WITH USARECSTA FT WOOD MO // LO E-04-178 5TH USA FT. HOUSTON TX 760430 REPORT 760614."  (All caps in original.)  

This chronology is consistent with Special Orders issued by the National Guard on May 12, 1976, which show that he was "[i]nvoluntarily ordered to active duty" effective June 13, 1976.    

These official service department records establish that the Veteran was in the National Guard from 1973 until 1976, which included a period of active duty for training from November 1973 to March 1974.  He did not have active duty until 1976, which was outside a period of war.  See 38 C.F.R. § 3.2.  Again, VA law requires evidence of service have been issued by the service department.  See 38 C.F.R. § 3.203.   

More recently, in a March 2015 brief, the Veteran's representative wrote that "the Veteran's service personnel records show he served from July 1965 to July 1967."  Unfortunately, the representative did not specify the record to which he was referring, and it is not evident from the Board's review of the service records.  In fact, the Veteran himself has made no allegation that he served in the 1960s.  Of particularly significance on this point, it is important to take notice of the fact that the Veteran would not have gained the age of majority (18 years) until the 1970s.  Therefore, it is legally impossible for him to have served at the time the representative indicates, as he would have been in his mid-teens at most.  Thus, the representative's statement indicating service in the 1960s appears to be a typographical error.  No further investigation of this alleged period of service is merited under these circumstances.  See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008).

In the alternative, the Veteran now argues that he was discharged from service due to an injury sustained therein.  Specifically, in an April 2012 statement, he wrote that he "was cent [sic] on active duty from the National Guard Reserve, I was discharged for a disability incurred in or aggravated by service."  It is clear from his multiple other submissions, that the injury to which he is referring is a claimed fall that he has repeatedly asserted as having occurred during his second period of service.  In fact, in his February 2011 claim form, he again referred to the head injury, which he asserts occurred as a result of this fall.  He has filed claims of service connection for a medical condition he believes resulted from that fall.  Without regard to the merits of that claim, it is legally impossible for the outcome of that claim, even if entirely favorable, to allow for a grant of the benefit now sought on appeal.  Stated differently, even if it is found that the Veteran was discharged due to a medical condition resulting from a fall during his second period of active duty, the instant appeal could not be granted because his second period of active duty was not during a period of war.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  

More recently, in August 2014, he filed an original claim of service connection for a different and unrelated medical condition.  However, he again specified the period of service at issue as the second period of service starting in June 1976.  

Because he is attributing all claimed medical disabilities to his second period of service, there is no legal possibility that any favorable outcome as to those claims could result in a favorable determination on the issue now before the Board.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  

Importantly here, it should be reiterated that the Veteran's two periods of service are distinct and separate periods of service under the law.  Based on his April 2012 statement, it appears he may be confusing the two periods of service as a single period of continuous service, which is not unreasonable given that his records do show that he was discharged from the National Guard in order to immediately begin active duty service.  However, this is not a situation where the two separate periods of service may be considered a single period of service under the law.  See, e.g., 38 C.F.R. §§ 3.7(o), 3.12(a).  

For the foregoing reasons, the Veteran has not established basic eligibility for VA pension benefits, and his appeal must be denied on that basis.  Because the application of the law to the undisputed facts is dispositive of this appeal, the duties to notify and assist set forth in 38 U.S.C.A. §§ 5103 and § 5103A (West 2014) are not applicable in this appeal.  See Mason v. Principi, 16 Vet. App. 129 (2002).






	(CONTINUED ON NEXT PAGE)

ORDER

Basic eligibility for entitlement to VA disability pension benefits not having been established, the appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


